

115 HR 6362 IH: Invasive Fish and Wildlife Prevention Act of 2018
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6362IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Ms. Stefanik introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on the Judiciary, Ways and Means, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an improved regulatory process to prevent the introduction and establishment in the
			 United States of injurious wildlife.
	
 1.Short titleThis Act may be cited as the Invasive Fish and Wildlife Prevention Act of 2018. 2.PurposeThe purpose of this Act is to establish an improved regulatory process to prevent the introduction and establishment in the United States of any injurious wildlife that is likely to cause—
 (1)economic or environmental harm; or (2)harm to—
 (A)humans; or (B)animal health.
 3.DefinitionsIn this Act: (1)Approved wildlife sanctuaryThe term approved wildlife sanctuary means a sanctuary that—
 (A)provides care for wildlife species; and (B)is a corporation that—
 (i)is— (I)exempt from taxation under section 501(a) of the Internal Revenue Code of 1986; and
 (II)described in sections 501(c)(3) and 170(b)(1)(A)(vi) of that Code; (ii)does not—
 (I)commercially trade in any animal regulated under this Act, including any offspring, part, or byproduct of any animal regulated under this Act; or
 (II)propagate any animal regulated under this Act; and (iii)meets additional criteria, as the Director determines necessary and consistent with the purpose of this Act.
 (2)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (3)FundThe term Fund means the Injurious Wildlife Prevention Fund established under section 13(a).
 (4)ImportThe term import means to bring, introduce, or attempt to bring or introduce into any place that is subject to the jurisdiction of the United States, notwithstanding the meaning of the term under the customs law of the United States.
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			(6)Injurious wildlife taxon or taxa
 (A)In generalThe term injurious wildlife taxon or taxa means any family, genus, species, subspecies, or hybrid of nonnative wildlife that is determined by the Director to be injurious in the United States to—
 (i)a human being; (ii)an interest of—
 (I)agriculture; (II)horticulture; or
 (III)forestry; or (iii)any wildlife or wildlife resources.
 (B)InclusionsThe term injurious wildlife taxon or taxa includes any— (i)wildlife specimen that represents a family, genus, species, subspecies, or hybrid described in subparagraph (A) that is born or reared in—
 (I)captivity; or (II)the wild;
 (ii)viable egg, sperm, gamete, or other reproductive material of a wildlife specimen described in clause (i); and
 (iii)offspring of a wildlife specimen described in that clause. (C)ExclusionsThe term injurious wildlife taxon or taxa does not include any—
 (i)plant pest or biological control organism that is specifically defined or regulated under the Plant Protection Act (7 U.S.C. 7701 et seq.);
 (ii)pest that is defined or regulated as a threat to livestock or poultry under the Animal Health Protection Act (7 U.S.C. 8301 et seq.); or
 (iii)common and clearly domesticated species or subspecies, including— (I)the cat (Felis catus);
 (II)cattle or oxen (Bos taurus); (III)the chicken (Gallus gallus domesticus);
 (IV)the common canary (Serinus canaria domesticus); (V)the dog (Canis lupus familiaris);
 (VI)the donkey or ass (Equus asinus); (VII)the goose (Anser spp.);
 (VIII)the duck (Anas spp.); (IX)the ferret (Mustela furo, Mustela putorius furo);
 (X)the gerbil (Meriones unguiculatus); (XI)the goat (Capra aegagrus hircus);
 (XII)the guinea pig or Cavy (Cavia porcellus); (XIII)the goldfish (Carassius auratus auratus);
 (XIV)hamsters of the species Cricetulus griseus, Mesocricetus auratus, Phodopus campbelli, Phodopus sungorus, and Phodopus roborovskii;
 (XV)the horse (Equus caballus); (XVI)the llama (Lama glama);
 (XVII)the mule or hinny (Equus caballus x E. asinus); (XVIII)the pig or hog (Sus scrofa domestica);
 (XIX)the sheep (Ovis aries); or (XX)any other common and clearly domesticated species or subspecies, as determined by the Director.
 (7)PersonThe term person means— (A)an individual, corporation, partnership, trust, association, or other private entity;
 (B)any officer, employee, agent, department, or instrumentality of— (i)the Federal Government;
 (ii)any Indian tribe, State, municipality, or political subdivision of a State; or (iii)any foreign government; or
 (C)any other entity subject to the jurisdiction of the United States. (8)Qualified institutionThe term qualified institution means—
 (A)an institution that carries out a scientific, zoological, medical research, or educational purpose, as determined by the Director; or
 (B)an approved wildlife sanctuary. (9)SecretaryThe term Secretary means the Secretary of the Interior.
 (10)StateThe term State means— (A)a State;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)Guam; (E)American Samoa;
 (F)the Commonwealth of the Northern Mariana Islands; (G)the United States Virgin Islands; and
 (H)any other territory or possession of the United States. (11)TransportThe term transport means—
 (A)to move; (B)to convey;
 (C)to carry; (D)to ship by any means; or
 (E)to deliver or receive for the purpose of— (i)movement;
 (ii)conveyance; (iii)carriage; or
 (iv)shipment. (12)United StatesThe term United States means—
 (A)all of the United States; and (B)any land or water, including the territorial sea and the Exclusive Economic Zone, within the jurisdiction or sovereignty of the Federal Government.
 (13)WildlifeThe term wildlife means any member of the animal kingdom, including any— (A)mammal;
 (B)fish; (C)bird;
 (D)amphibian; (E)reptile; or
 (F)invertebrate. (14)Wildlife resourcesThe term wildlife resources means any—
 (A)wildlife; or (B)type of aquatic or land vegetation on which any wildlife is dependent.
				4.Designation of injurious wildlife
 (a)DesignationThe Secretary, acting through the Director, may by regulation designate any wildlife as an injurious wildlife taxon or taxa.
			(b)Basis for designation
 (1)Scientific risk assessmentIn making a designation under subsection (a), the Secretary, acting through the Director, shall conduct a scientific risk assessment based on the best available science that includes consideration of—
 (A)the scientific name and native range of the wildlife; (B)the likelihood and magnitude of the release or escape of the wildlife;
 (C)whether the wildlife has established or spread, or has the potential to establish or spread, outside of the native range of the wildlife in a habitat similar to a habitat in the United States; or
 (D)whether the wildlife has caused, or has the potential to cause, harm in the United States to— (i)a human being;
 (ii)an interest of— (I)agriculture;
 (II)horticulture; or (III)forestry; or
 (iii)any wildlife or wildlife resources; (E)the potential impact of wildlife control or eradication measures for the wildlife on human beings, agriculture, horticulture, forestry, wildlife, or wildlife resources in the United States; and
 (F)any other risk assessment factor, as determined by the Director in accordance with the purpose of this Act.
 (2)Risk management determinationIn making a designation under subsection (a), the Secretary, acting through the Director, shall conduct a risk management determination that includes consideration of—
 (A)the results of the scientific risk assessment under paragraph (1); (B)the ability and effectiveness of measures—
 (i)to prevent the release or escape of the wildlife; (ii)to manage and control the establishment and spread of the wildlife; or
 (iii)to rehabilitate and recover ecosystems damaged by the wildlife; and (C)any other risk management factor, as determined by the Director in accordance with the purpose of this Act.
 (3)Availability to the publicThe Secretary, acting through the Director, shall make available to the public the results of the assessment under paragraph (1) and determination under (2).
				(c)Rulemaking for the designation of injurious wildlife taxon or taxa
 (1)Proposed ruleFor a proposal to designate any wildlife as an injurious wildlife taxon or taxa, the Director shall—
 (A)publish a proposed rule in the Federal Register and on a publicly accessible Federal website; (B)provide not fewer than 30 days for public comment; and
 (C)make available on a publicly accessible Federal website the results of the scientific risk assessment and the risk management determination described in subsection (b).
					(2)Petitions
 (A)In generalAny interested person may submit to the Director a petition to designate any wildlife as an injurious wildlife taxon or taxa.
 (B)Consideration of petitionIf the Director determines that a petition described in subparagraph (A) is complete and that the petition presents substantial evidence that the wildlife is an injurious wildlife taxon or taxa, the Director may—
 (i)conduct a scientific risk assessment and a risk management determination under subsection (b); and (ii)propose a rule in accordance with paragraph (1).
 (3)Notice and consultationIn considering a proposed designation of injurious wildlife taxon or taxa described in paragraph (1), the Secretary shall notify and consult with, as appropriate—
 (A)any affected stakeholder, including— (i)a State;
 (ii)an Indian tribe; and (iii)a qualified institution;
 (B)the Aquatic Nuisance Species Task Force; (C)the National Invasive Species Council;
 (D)the Secretary of the Department of Agriculture; (E)the Director of the Centers for Disease Control and Prevention; and
 (F)the Administrator of the National Oceanic and Atmospheric Administration. (4)Final determinationNot later than 14 months after the date on which a proposed rule described in paragraph (1) is published, the Director shall publish—
 (A)a final rule in the Federal Register; or (B)a notice in the Federal Register that the proposed rule is withdrawn.
					(d)Wildlife not in trade to the United States
 (1)In generalAny wildlife shall be considered wildlife not in trade to the United States if the wildlife— (A)is not native to the United States; and
 (B)was not— (i)as of the date of enactment of this Act, designated as an injurious wildlife taxon or taxa under subsection (a); or
 (ii)during the 1-year period ending on the date of enactment of this Act, widely— (I)imported into the United States; or
 (II)transported between States. (2)RegulationsNot later than 3 years after the date of enactment of this Act, the Director shall promulgate regulations that—
 (A)define the term wildlife not in trade to the United States for the purposes of this Act; and (B)establish a process to ensure, before the importation into the United States or transport between States of any wildlife not in trade to the United States, that wildlife is reviewed by the Director to determine whether that wildlife should be designated as an injurious wildlife taxon or taxa under subsection (a).
					(e)Previously listed injurious species
 (1)In generalOn the date of enactment of this Act, any wildlife designated as injurious by section 42(a) of title 18, United States Code, including any designation made under that section (as in effect on the day before the date of enactment of this Act), shall be designated as an injurious wildlife taxon or taxa under this Act.
 (2)ApplicabilitySubsections (a) through (d) and section 553 of title 5, United States Code, shall not apply to any designation, or the publication of a designation, described in paragraph (1).
				(f)Emergency temporary designation
 (1)In generalThe Director may immediately and temporarily make an emergency temporary designation of any wildlife as an injurious wildlife taxon or taxa for any wildlife that poses an imminent threat in the United States to—
 (A)a human being; (B)an interest of—
 (i)agriculture; (ii)horticulture; or
 (iii)forestry; or (C)any wildlife or wildlife resources.
					(2)Regulation
 (A)In generalIn the case of an emergency temporary designation made under paragraph (1), the Director shall publish a regulation in the Federal Register that includes a detailed reason for which the emergency temporary designation is necessary.
 (B)Effective immediatelyA regulation described in subparagraph (A) shall be effective immediately on the date of the publication of the regulation in the Federal Register.
 (C)ExpirationA regulation promulgated under subparagraph (A) shall cease to have force and effect not earlier than 1 year after the date on which the regulation is published in the Federal Register.
 (D)WithdrawalThe Director shall withdraw a regulation issued under subparagraph (A) if the Director determines that the regulation is not necessary.
 (E)ApplicabilitySubsections (b) and (c) and section 553 of title 5, United States Code, shall not apply to an emergency temporary designation issued under subparagraph (A).
 (3)Final determinationNot later than 1 year after the date on which an emergency temporary designation is promulgated under paragraph (2), the Director shall make a final determination regarding whether the wildlife that is the subject of the emergency temporary designation should be designated as an injurious wildlife taxon or taxa under subsection (a).
 (4)Request by a GovernorIf the Governor of a State requests an emergency temporary designation under paragraph (1), the Director—
 (A)shall respond promptly to the request in writing; and (B)may make an emergency temporary designation under that paragraph.
 (g)Economic impact analysesNotwithstanding chapter 6 of title 5, United States Code, and section 804 of that title, in carrying out the provisions of this section, the Secretary may forego economic impact analyses.
 5.Report on collection of information on imported wildlifeNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Homeland Security, shall provide to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the status of measures—
 (1)to coordinate the collection and management of data on imported wildlife; and (2)to establish an electronic database that readily identifies, using scientific names to the species level (or subspecies level, if applicable)—
 (A)imports of all live wildlife; and (B)whether that wildlife species (or subspecies) has been designated as an injurious wildlife taxon or taxa.
				6.Prevention of wildlife pathogens and parasites
 (a)In generalThe Secretary shall have the primary authority to prevent, and the primary responsibility for preventing, the importation of, and interstate commerce in, wildlife pathogens and harmful parasites.
			(b)Regulations
 (1)In generalThe Secretary shall promulgate regulations— (A)to minimize the likelihood of introduction or dissemination of any disease or harmful parasite of native or nonnative wildlife; and
 (B)to impose import restrictions, including management measures, health certifications, quarantine requirements, specifications for conveyances, holding water, and associated materials, shipment and handling requirements, and any other measure that the Secretary determines to be necessary—
 (i)to prevent the importation of, and interstate commerce in, wildlife pathogens and harmful parasites of native and nonnative wildlife; and
 (ii)to address— (I)a particular injurious wildlife taxon;
 (II)the place of origin of a particular injurious wildlife taxon; and (III)the conveyance and materials associated with wildlife transport.
							(c)Relationship to other authorities
 (1)In generalSubject to paragraph (2), the Secretary shall exclude from regulation under this section any pathogen, parasite, or host taxon that is—
 (A)defined or regulated by the Secretary of Health and Human Services as a threat to humans under section 361 of the Public Health Service Act (42 U.S.C. 264);
 (B)defined or regulated by the Secretary of Agriculture as a threat to livestock or poultry under the Animal Health Protection Act (7 U.S.C. 8301 et seq.); or
 (C)specifically defined or regulated by the Secretary of Agriculture as a plant pest or approved for biological control purposes under the Plant Protection Act (7 U.S.C. 7701 et seq.).
 (2)ExceptionNotwithstanding paragraph (1), the Secretary may regulate a pathogen, parasite, or host taxon described in that paragraph if the pathogen, parasite, or host taxon poses a wildlife disease risk.
				(d)Coordination
 (1)In generalIn carrying out this section, the Secretary shall consult and coordinate with— (A)the heads of other Federal agencies and departments that regulate injurious wildlife taxa;
 (B)the heads of State wildlife agencies; (C)State veterinarians; and
 (D)other officials with related authorities. (2)Consultation by Secretary of AgricultureIf the Secretary of Agriculture participates in the World Organization for Animal Health, the Secretary of Agriculture shall confer and consult with the Secretary on any matter relating to the prevention of wildlife diseases that may threaten the United States.
				7.Prohibitions
 (a)In generalSubject to subsection (b) and section 8, it is unlawful for any person subject to the jurisdiction of the United States—
 (1)to import into the United States or transport between States any wildlife designated as an injurious wildlife taxon or taxa;
 (2)to possess any wildlife designated as an injurious wildlife taxon or taxa, or a descendant of that wildlife, that was imported or transported in violation of this Act;
 (3)to import into the United States or transport between States any wildlife not in trade to the United States;
 (4)to possess any wildlife not in trade to the United States, or a descendant of that wildlife, that was imported or transported in violation of this Act;
 (5)to violate any term or condition of a permit issued to a qualified institution under section 8; (6)to release into the wild any wildlife—
 (A)designated as an injurious wildlife taxon or taxa; or (B)not in trade to the United States; or
 (7)to attempt any of the prohibited actions described in paragraphs (1) through (6). (b)Limitation on application (1)In generalThe prohibitions described in subsection (a) shall not apply to any action carried out by a Federal, State, or tribal government official—
 (A)to enforce any of those prohibitions; or (B)to prevent the introduction or establishment of any wildlife designated as an injurious wildlife taxon or taxa or any wildlife not in trade to the United States, including any action to transport or possess (including holding and sheltering) that wildlife.
 (2)Wildlife in possession of a Federal agencyNothing in this Act restricts the importation or transport between States of an injurious wildlife taxon or taxa or any wildlife not in trade by a Federal agency for the use of the Federal agency if the wildlife remains in the possession of the Federal agency.
 (3)Dead natural history specimensNothing in this Act restricts the importation of a dead natural history specimen for a museum or scientific collection if the dead natural history specimen is properly preserved in a manner that minimizes, to the maximum extent practicable, the risk of exposure from any harmful wildlife pathogen or parasite.
				8.Permits
 (a)In generalThe Director may issue to a qualified institution a permit that authorizes the import into the United States or transport between States of wildlife designated as an injurious wildlife taxon or taxa for scientific, zoological, medical research, or educational purposes if the Director finds that qualified institution properly demonstrates—
 (1)responsibility; and (2)continued protection of—
 (A)human beings; (B)the interests of—
 (i)agriculture; (ii)horticulture; and
 (iii)forestry; and (C)wildlife and wildlife resources.
 (b)Multi-Year permitAt the request of the qualified institution, a permit issued under subsection (a) shall be a multi-year permit of not more than 3 years duration if the permit is for a zoological, public display, conservation, or educational outreach purpose.
 (c)Terms and conditionsThe Director may include in a permit issued under subsection (a) any terms and conditions designed to minimize the risk of introduction, establishment, and transport between States of any wildlife designated as an injurious wildlife taxon or taxa, as determined by the Director.
 (d)TerminationThe Director shall immediately terminate a permit issued under this section if the Director determines that the holder of a multi-year permit issued under this section does not meet—
 (1)the definition of a qualified institution; or (2)the requirements of subsection (a).
				(e)Recordkeeping and reporting
 (1)RecordkeepingA qualified institution that is issued a permit under subsection (a) shall maintain records, subject to annual inspection by the Director, of the importation into the United States, transportation between States, possession, or breeding of any wildlife designated as an injurious wildlife taxon or taxa.
 (2)ReportNot later than March 1 of the first calendar year beginning after the date on which a permit is issued under subsection (a), and each March 1 thereafter for the duration of the permit, each qualified institution shall submit to the Director a report on the importation, interstate transport, possession, or breeding by the qualified institution of any wildlife designated as an injurious wildlife taxon or taxa during the preceding calendar year.
 (f)Regulations; list of qualified institutionsThe Director shall— (1)promulgate regulations to implement this section; and
 (2)maintain a current roster of qualified institutions on a publicly available Federal website and through other appropriate means, as determined by the Director.
 (g)Streamlining permit applicationsThe Director may develop and implement an electronic system for the submission of permit applications under this section.
			9.Fees for live wildlife shipment
 (a)Definition of live wildlife shipmentIn this section, the term live wildlife shipment does not include a shipment made by a qualified institution for scientific, zoological, medical research, or educational purposes.
 (b)Reasonable user feeNot later than 2 years after the date of enactment of this Act, the Director shall propose and adopt by regulation a reasonable fee to be charged on any imported live wildlife shipment for use in recovering a portion of the costs of—
 (1)improving the information available on the importation into the United States and transport between States of wildlife;
 (2)monitoring the import information described section 5; (3)conducting scientific risk assessments and risk management determinations for wildlife taxa under section 4(b);
 (4)making emergency temporary designations under section 4(f); and (5)developing and implementing an electronic system for streamlining the submission of permit applications in accordance with section 8(g).
 (c)Cost recovery purposeThe purpose of the user fee described in subsection (b) is to recover approximately 75 percent of the costs to the Director for the services listed in that subsection after—
 (1)the date on which the user fee regulation described in that subsection is fully implemented; and (2)the amounts of the user fees received have been appropriated to the Fund established in section 13(a) for not less than 1 full fiscal year.
				(d)Fee limit
 (1)In generalThe amount of the user fee under this section shall be— (A)set by the Director only after considering public comments on the proposed user fee regulation; and
 (B)charged— (i)broadly and fairly across the live wildlife import industry; and
 (ii)at the lowest level practicable to achieve the cost recovery purpose described in subsection (c). (2)Annual total fee revenueIn setting the user fee under this section, the Director shall seek to set a user fee amount that ensures that the annual total user fee revenue is not more than the amount of the annual total fee revenue of the fees charged by the Director under the inspection program of the Director to oversee the importation of live wildlife carried out pursuant to—
 (A)section 11(f) of the Endangered Species Act of 1973 (16 U.S.C. 1540(f)); and (B)subpart I of part 14 of title 50, Code of Federal Regulations (or successor regulations).
 (e)Separation from other feesThe Secretary shall keep the user fees collected in accordance with this section separate from any other fees that the Secretary collects for any other law enforcement or inspection activity.
			10.Penalties and sanctions
 (a)EnforcementThe Secretary and the Secretary of Homeland Security— (1)shall enforce the provisions of this Act, including any regulations or permits issued under this Act; and
 (2)may require the furnishing of an appropriate bond, if desirable to ensure compliance with those provisions.
 (b)Authorization by the SecretaryAny person authorized by the Secretary to enforce this Act shall have the authorities described in section 6(b) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(b)).
			(c)Civil penalties
 (1)In generalSubject to paragraph (2), any person who violates any provision of this Act, any permit issued under this Act, or a regulation issued under this Act may be assessed a civil penalty by the Secretary of not more than $10,000 for each violation.
				(2)Notice and opportunity for a hearing
 (A)In generalNo civil penalty may be assessed under this subsection for a violation under this Act unless a person described in paragraph (1) is given notice and opportunity for a hearing with respect to the violation.
					(B)Hearing
 (i)In generalA hearing described in subparagraph (A) shall be conducted in accordance with section 554 of title 5, United States Code.
 (ii)SubpoenaThe Secretary may, for any hearing under this paragraph— (I)issue a subpoena for—
 (aa)the attendance or testimony of a witness; or (bb)the production of relevant papers, books, or documents; and
 (II)administer an oath. (iii)Fees and mileageAny witness summoned under clause (ii) shall be paid the same fees and mileage that are paid to a witness in a court of the United States.
						(iv)Contumacy or failure to obey a subpoena
 (I)In generalIn the case of contumacy or failure to obey a subpoena issued under clause (ii), the district court of the United States for the district in which the subpoenaed person is found, resides, or transacts business, on application by the United States and after notice to the subpoenaed person, may issue an order requiring the person—
 (aa)to appear and give testimony before the Secretary; or (bb)to appear and produce documentary evidence before the Secretary.
 (II)Failure to obey orderAny failure to obey an order issued under subclause (I) may be punished by the court described in that subclause as contempt of that court.
 (3)Separate offenseEach violation under this Act shall be a separate offense. (4)Remission or mitigationThe Secretary may remit or mitigate any civil penalty assessed under this subsection.
				(5)Failure to pay
 (A)In generalIf a person assessed a civil penalty under paragraph (1) fails to pay the civil penalty, the Secretary may request that the Attorney General institute a civil action to collect the penalty in a district court of the United States for any district in which the person is found, resides, or transacts business, and that court shall have jurisdiction to hear and decide the action.
 (B)Record; substantial evidenceThe court described in subparagraph (A) shall— (i)hear the action described in that subparagraph on the record made before the Secretary in a hearing under in paragraph (2)(B); and
 (ii)sustain the decision of the Secretary if that decision is supported by substantial evidence in the record, considered as a whole.
 (d)Criminal offensesAny person who knowingly violates any provision of this Act, any permit issued under this Act, or a regulation issued under this Act shall be guilty of a class A misdemeanor.
 (e)Natural resource damagesAny costs relating to the mitigation of injury caused by a violation of this Act shall be borne by the person who violated this Act.
			(f)Forfeiture
				(1)In general
 (A)WildlifeAny wildlife that is imported, transported, possessed, or released into the wild in violation of this Act or a permit or regulation issued under this Act, or any wildlife that any person has attempted to import, transport, possess, or release into the wild in violation of this Act or a permit or regulation issued under this Act, shall be promptly exported or destroyed at the expense of the importer, consignee, or recipient.
 (B)EquipmentAny vessel, vehicle, aircraft, or other equipment used to aid in the importing, transporting, possessing, or releasing into the wild, or in the attempt to import, transport, possess, or release into the wild, of wildlife in a criminal violation of this Act shall be subject to forfeiture to the United States if the owner of the vessel, vehicle, aircraft, or equipment was, at the time of the alleged illegal act, a consenting party or privy to the alleged illegal act or in the exercise of due care should have known that the vessel, vehicle, aircraft, or equipment would be used in a criminal violation of this Act.
					(2)Application of customs law
 (A)In generalSubject to subparagraph (B), all provisions of law relating to the seizure, forfeiture, and condemnation of property for violation of customs law, the disposition of that property or the proceeds from the sale of that property, and the remission or mitigation of that forfeiture, shall apply to the seizures and forfeitures incurred, or alleged to have been incurred, under this Act if those provisions of law are not inconsistent with this Act.
 (B)ExceptionAny power, right, or duty conferred or imposed by customs law on any officer or employee of the Department of Homeland Security may, for the purposes of this Act, be exercised or performed by the Secretary, or by such persons as the Secretary may designate, only if a warrant for the search or seizure is issued in accordance with rule 41 of the Federal Rules of Criminal Procedure.
 (3)Storage costAny person convicted of an offense or assessed a civil penalty under this Act shall be liable for the costs incurred in the storage, care, and maintenance of any wildlife seized in connection with the applicable violation.
 (4)Civil forfeitureA civil forfeiture under this section shall be governed by chapter 46 of title 18, United States Code.
				11.Relationship to State and Federal law
 (a)Relationship to state lawNothing in this Act prevents a State or Indian tribe from making or enforcing a law or regulation that is consistent with this Act.
			(b)Repeal
 (1)In generalSection 42 of title 18, United States Code, is amended— (A)by striking (a)(1) The and all that follows through (c) The Secretary and inserting The Secretary; and
 (B)by striking this subsection each place it appears and inserting this section. (2)EffectThe amendment made by paragraph (1) shall not affect any right or duty that matured, any penalty that was incurred, or any proceeding begun, under subsection (a) or (b) of section 42 of title 18, United States Code (as in effect on the day before the date of enactment of this Act), before the date of enactment of this Act.
 (c)Relationship to other Federal lawsNothing in this Act— (1)repeals, supersedes, or modifies—
 (A)the Public Health Service Act (42 U.S.C. 201 et seq.); (B)the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.);
 (C)the Plant Protection Act (7 U.S.C. 7701 et seq.); (D)the Animal Health Protection Act (7 U.S.C. 8301 et seq.);
 (E)the Animal Welfare Act (7 U.S.C. 2131 et seq.); (F)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (G)any other provision of Federal law other than the provision described in subsection (b); or (H)any right, privilege, or immunity granted, reserved, or established pursuant to a treaty, statute, or an Executive order relating to any Indian tribe, band, or community;
 (2)enlarges or diminishes the authority of any State or Indian tribe to regulate the activities of any person on an Indian reservation; or
 (3)authorizes any action with respect to the importation of any plant pest, including any biological control agent, under the Plant Protection Act (7 U.S.C. 7701 et seq.) to the extent that the importation of the plant pest, including a biological control agent, is subject to regulation under that Act.
 12.Requirement to promulgate regulationsThe Secretary— (1)shall promulgate the regulations required by this Act; and
 (2)may promulgate other such regulations as are necessary to carry out this Act. 13.Establishment of funds and authorization of appropriations (a)Injurious Wildlife Prevention Fund (1)EstablishmentThe Secretary of the Treasury shall establish in the Treasury of the United States a fund, to be known as the Injurious Wildlife Prevention Fund.
 (2)DepositsBeginning with the next full fiscal year after the date of enactment of this Act and for each fiscal year thereafter, the Secretary and the Secretary of the Treasury shall deposit in the Fund all revenues received by the Secretary and the Secretary of Treasury as user fees under section 9 and civil and criminal penalties under section 10.
 (3)AdministrationThe Secretary shall administer the Fund. (4)Obligations (A)In generalThe Secretary and the Director, as appropriate, may obligate amounts in the Fund to carry out this Act, without further appropriation.
 (B)AvailabilityAmounts available for obligation under this section shall remain available without fiscal year limitation.
					(b)Use of funds
 (1)In generalOf the amounts deposited in the Fund for a fiscal year— (A)75 percent shall be available to the Secretary for use in carrying out this Act (other than paragraph (2)); and
 (B)25 percent shall be used by the Director to carry out paragraph (2). (2)Natural resource assistance grants (A)In generalThe Secretary shall establish a program to make natural resource assistance grants to States and Indian tribes for use in supporting best practices and capacity building by States and Indian tribes, consistent with the purposes of this Act, for—
 (i)inspecting and monitoring interstate transport of wildlife between States; and (ii)conducting assessments of risk associated with the intentional importation of any wildlife.
 (B)FundingOf the amounts described in paragraph (1)(B), 10 percent shall be available to the Director for the implementation of the program established under subparagraph (A).
 (c)ProhibitionAmounts in the Fund may not be made available for any purpose other than a purpose described in subsection (b).
			(d)Annual reports
 (1)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2017, the Director shall submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report that describes the operation of the Fund during the preceding fiscal year.
 (2)ContentsA report described in paragraph (1) shall include, for the fiscal year covered by the report— (A)a statement of the amounts deposited in the Fund;
 (B)a description of any expenditure made from the Fund for the fiscal year, including the purpose of the expenditure;
 (C)a recommendation for any additional authority to fulfill the purpose of the Fund; and (D)a statement of the balance remaining in the Fund at the end of the fiscal year.
 (e)Separate appropriations accountSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)a separate statement for the Injurious Wildlife Prevention Fund established under section 13(a) of the Invasive Fish and Wildlife Prevention Act of 2018, that includes the estimated amount of deposits in the Fund, obligations, and outlays from the Fund..
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary, to remain available until expended.
 14.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such a provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected.
		